DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 7/21/21.
	Claims 1-13 have been cancelled.
	Claim 14 has been amended.
	Claims 14-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation, Analysis, and Objections
As amended, Applicant’s claims now disclose “a real-world digital observance opportunity platform.” Unfortunately, the specification does not define what this is.  Examiner notes that Figures 1 and 2 appear to encapsulate the platform with item 120.  However, at least paragraphs 0021, 0022-0027, and 0030 of the specification indicate that 120 is an “observation platform.” Paragraph 29, however, refers to 120 as an “observation server computer”.  Therefore, the specification is objected to because of the inconsistency defining 120, which appears to be a necessary concept of the applicant’s invention and consistency is encouraged in order to eliminate confusion.  Appropriate correction is required.
Based on the language presented in paragraph 22 of Applicant’s specification, Examiner is interpreting the “observation platform” to be nothing more than a computer or server.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amended independent claim now describes a “real-world digital observance opportunity platform.”  However, this term does not appear in the specification, and it is unclear if it is intended to be the same as the “observation platform” described throughout the specification.  For at least this reason, the claim does not comply with the written description of 112(a).  Claims 15-20 are likewise rejected due to their dependency on claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 14-20 are directed to the abstract idea of coordinating the observation and collection of user-presented data for the purpose of geographically targeted ads, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  
Independent claim 14, in part, describe a system for:  sending a notification of observation opportunities, receiving data and geographic information from users, and coordinating and controlling opportunities to observe user data presentations.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting user data, analyzing the data, and providing results of the data collection and analysis; tailoring content based on location; and using advertising as an exchange or currency.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: compensating a user who presents data based on the geographic data. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) 
The aforementioned claims also recite additional technical elements including a “user-based computing device” to coordinate data observation and collection; an “observation server computer” to transmit notifications of observation opportunities and geographic location data and compensate users; a “coordinator-based computing device” for coordinating a campaign of observation opportunities; and a “digital observance opportunity platform” for connecting to a user device and executing the functions of the observation server computer.  Dependent claim 20 further identifies the “user device” as one of a “desktop computer, mobile phone, smart phone, laptop computer, handheld computer, wearable computing device, or augmented reality device.”  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  Claim 18 further discloses a “hash function module” for determining if data fulfills one or more criteria, which Examiner interprets to be nothing more than a feature of computer software running on the observation server computer. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Official Notice is taken that it is well-understood, routine, and conventional to provide financial compensation in exchange for user data.

Claims 15-17 and 19 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the composition of the presentation data, the user’s geographic location influencing the opportunity notification, the composition of the notification(s), and the type of compensation.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 14-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-20 are rejected under 35 USC 102 as being unpatentable over Boccuzzi (20140278850) in view of Kumar (20180295548).
Claim 14:  Bocuzzi discloses a system comprising:

An observation server computer configured to send a notification that includes one or more opportunities for observations of one or more items to the user-based computing devices and configured to receive communications from the user-based computing device about presentation data about the item (Figs. 3 and 13; Paragraphs 9, 25, 30-33, 38, and 67) and geographic location-based data about the user (Figs. 3, 8, and 11; Paragraphs 29, 32-33, 38, 64, and 66);
A coordinator-based computing device communicatively coupled to the observation server and configured to coordinate and control a campaign of opportunities to observe presentations facilitated by the observation server computer (Figs. 1-3; Paragraphs 9-10, 30-33, 38, and 66-68); and
Wherein the observation server is further configured to initiate compensation to the user who communicated the presentation data (Paragraphs 64 and 68-70) such that the compensation is influenced by the geographic location data (Paragraphs 65 and 71).
Boccuzzi fails to explicitly disclose a real world observation platform associated with a user computing device and/or is associated with an observation server computer to perform various functions such as sending and receiving data.
Kumar, however, discloses a method in which an observation is associated with user mobile devices and is associated with a server computer to perform various functions (Figs. 1-2; Paragraph 25; As noted above, Examiner is interpreting the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Kumar with the system of Boccuzzi.  One would have been motivated to do this in order to effectively execute the executable instructions that implement the method.
Claim 15:  Bocuzzi discloses a system wherein the presentation data comprises a digital image of the item presentation at a website or a retail location (Figs. 8-11; Paragraph 26).
Furthermore, rather than reciting an affirmative step in the process or feature of the system, this claim merely describes the content of the data.  This represents non-functional descriptive material, which is afforded little to no patentable weight.
Claim 16:  Bocuzzi discloses a system wherein the notification of one or more opportunities are influenced by a geographic location of the user-based computing device (Figs. 3, 5, and 8-11; Paragraphs 9, 25-26, 28, and 32-33).
Claim 17:  Bocuzzi discloses a system wherein the notification of opportunities further comprises a time limit for fulfillment by an appropriate response from the user-based computing device (Paragraphs 66, 68, and 76).
Furthermore, rather than reciting an affirmative step in the process or feature of the system, this claim merely describes the content of the notification.  This represents non-functional descriptive material, which is afforded little to no patentable weight.
Claim 19:  Bocuzzi discloses a system wherein the compensation comprises non-financial compensation (Paragraphs 64 and 70).
Claim 20:  Bocuzzi discloses a system wherein the user-based computing device comprises one of the group comprised of: a desktop computer, a mobile phone, a smart phone, a laptop computer, and handheld computer, a wearable computing device, and an augmented reality device (Paragraphs 9 and 38).
Claim 18 is rejected under 35 USC 103 as being unpatentable over Boccuzzi/Kumar in view of Manchala (20140173285).
Boccuzzi discloses a system for determining task completion by the user in the form of received presentation data (Fig. 12; Paragraphs 26, 36, 45, 56, and 67-68), but fails to explicitly disclose a system in which the fulfillment is determined by a hash function module.
Manchala, however, discloses a system that uses a hash function to determine the completion/fulfillment of a data transmission function (Paragraphs 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hash feature of Manchala with the crowd sourcing system of Boccuzzi/Kumar.  One would have been motivated to do this in order to have a reliable and flexible means of data retrieval that is faster than searching arrays and lists.
Response to Arguments
Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
First, Applicant argues that the invention confers various improvements.  Examiner finds that the “improvements” to which the Applicant refers are business improvements rather than an improvement to a technological or technical field.  Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Next, Applicant argues that the “claims do not preempt” or seek to tie up the abstract idea.  However, while preemption is the concern that drives the exclusionary principle of judicial exceptions to patent-eligible subject matter, Alice, 134 S.Ct. at Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362—63 (Fed. Cir. 2015) (“that the claims do not preempt all price optimization ... do not make them any less abstract”))).
Rather, as previously noted, the claimed invention is not sufficiently limiting so as to fall clearly on the side of patent-eligibility.	
Next, Applicant argues that the claims are directed to a manner in which a human uses a computer.  Examiner disagrees with this characterization.  Rather, the claims describe a process for targeting observation opportunities to users based on their geographic location, receiving observation data from the user, and compensating the user for their observations.  This clearly represents commercial, marketing, and business relations that constitute a method of organizing human activity (See 2019 PEG).
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are rendered moot in view of the new grounds of rejection that were necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681